                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                )
                                         )
                              Plaintiff, )
                                         )
      vs.                                )
                                         )
DOROTHY SAMANTHA DELAY-WILSON, )
                                         )                   No. 3:11-cr-0011-HRH
                        Defendant.       )
_______________________________________)


                                          ORDER

                                 Motion to Deny Exemption1

       Plaintiff moves for an order denying defendant’s claim of exemption2 as to money
held in the Registry of the Court pursuant to a writ of garnishment. In addition, plaintiff

seeks the release of the funds in question which plaintiff claims pursuant to defendant’s

restitution obligation in this case. Plaintiff further requests that the court deny defendant’s
request for hearing, and that the funds in question be credited against defendant’s restitu-
tion obligation. By order of April 8, 2021,3 the court declined to decide the motion to deny

exemption because it appeared that Rebecca Gagnon might have an interest in the funds in


        1
         Docket No. 133.
        2
         Docket No. 132.
        3
         Docket No. 135.

Order – Motion to Deny Exemption                                                           -1-


            Case 3:11-cr-00011-HRH Document 139 Filed 05/12/21 Page 1 of 3
question. The court offered Ms. Gagnon an opportunity to state her claim, which she has
now done by the filing of her May 4, 2021, pro se response4 to the court’s order dated

April 8, 2021.
       It is entirely clear that there is no applicable statutory exemption with respect to
plaintiff’s writ of garnishment in this criminal case. See 18 U.S.C. § 3613 and plaintiff’s
motion Exhibit 4.5 Indeed, both defendant’s and Ms. Gagnon’s submissions take the posi-
tion that defendant has no interest whatever in the funds held in the Registry of the Court.

Rather, both defendant and Ms. Gagnon take the position that the money belongs to
Ms. Gagnon.

       In making provision for the deposit of the garnished funds with the Registry of the
Court, the court called upon plaintiff6 to state its position in response to Ms. Gagnon’s

claim. In its status report,7 plaintiff suggests first that Ms. Gagnon appears to request that
the court reconsider its April 8, 2021, order. The court does not read Ms. Gagnon’s

response to the April 8 order as being a motion for reconsideration. Rather, Ms. Gagnon’s

response opens by stating: “[a]s I explain below, the money at issue belongs to me.”8 In

its status report, plaintiff asserts that Ms. Gagnon “has no claim upon or right to the

proceeds [which are on deposit with the Registry of the Court].”9



        4
         Docket No. 136.
        5
         Docket No. 133-4.
        6
         Docket No. 137 at 2.
        7
         Docket No. 138.
        8
         Docket No. 136 at 1.
        9
         Docket No. 138.

Order – Motion to Deny Exemption                                                              -2-


            Case 3:11-cr-00011-HRH Document 139 Filed 05/12/21 Page 2 of 3
       In her claim of exemption,10 defendant requests a hearing with respect to disposi-
tion of the proceeds from the plaintiff’s writ of garnishment. Similarly, Ms. Gagnon

closes her response with the request: “[p]lease make an appointment for me to meet with
you[,]”11 which the court takes to be another request for a hearing for purposes of resolv-

ing the competing claims to the funds on deposit with the court.
       On the basis of what is presently before the court, plaintiff’s motion12 to deny
defendant’s claim of exemption is granted. Inasmuch as defendant has asserted no interest
in the funds in question, there is no conceivable basis for a claim of exemption. As to

releasing the funds in question, however, the funds in question cannot be released as a
restitution payment by defendant because ownership of the funds is in dispute.

       The requests of defendant and Ms. Gagnon for a hearing are granted. Inasmuch as

both defendant and Ms. Gagnon have appeared in this matter pro se, plaintiff will please
take the lead in arranging a date and time during July 2021 convenient to all concerned

and the court for an evidentiary hearing. It is the court’s view that, due to the nature of

this matter, the hearing should be in open court with the participants in attendance.
       DATED at Anchorage, Alaska, this 12th day of May, 2021.



                                                  /s/ H. Russel Holland
                                                  United States District Judge

cc:    Dorothy Samantha Delay-Wilson              Ms. Rebecca Gagnon
       1114 Unit A Latouche Street                4433 San Ernesto Ave. #112
       Anchorage, AK 99504                        Anchorage, AK 99508


        10
         Docket No. 132.
        11
         Docket No. 136 at 4.
        12
         Docket No. 133.

Order – Motion to Deny Exemption                                                          -3-


         Case 3:11-cr-00011-HRH Document 139 Filed 05/12/21 Page 3 of 3
